ORDER
PER CURIAM.
Defendant appeals from the judgment entered on a jury verdict finding him guilty of stealing by deceit in violation of Section 570.030.1 RSMo. (1994). He was sentenced to six months in jail and a $2,500.00 fíne.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. No jurisprudential purpose would be served by a written opinion reciting the detailed facts and restating the principles of law.
We affirm the judgment pursuant to Rule 30.25(b).